         Case 1:19-cv-02842-WHP Document 35 Filed 05/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
VITCOM, LLC,                                      :
                                                  :
                       Plaintiff,                 :
                                                  :          19cv2842
               -against-                          :
                                                  :          ORDER
MCI COMMUNICATIONS SERVICES,                      :
INC., VERIZON SERVICES CORP., and                 :
VERIZON SELECT SERVICES INC.,                     :
                                                  :
                       Defendants.                :
                                                  :
                                                  :
                                                  :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               It having been reported to this Court that this action has been or will be settled,

this action is discontinued without costs to any party, and without prejudice to reopening this

action if such an application is made within thirty (30) days of this Order.

               The Clerk of Court is directed to terminate all pending motions and mark this case

as closed.

Dated: May 14, 2020
       New York, New York


                                                      SO ORDERED:


                                                      _______________________________
                                                           WILLIAM H. PAULEY III
                                                                  U.S.D.J.
